 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT COLEMAN,                                  No. 2: 17-cv-0851 KJM KJN P
12                        Plaintiff,
13           v.                                        ORDER
14    T. VIRGA, et al.,
15                        Defendants.
16

17          Pending before the court is defendants’ motion for an extension of time to file an

18   opposition to plaintiff’s motion to compel filed February 3, 2020. Good cause appearing, IT IS

19   HEREBY ORDERED that:

20          1. Defendants’ motion for an extension of time (ECF No. 69) is granted);

21          2. Defendants shall file their opposition to plaintiff’s motion to compel (ECF No. 68) on

22                or before March 10, 2020.

23   Dated: February 27, 2020

24

25

26
27
     Cole851.eot(2)
28
                                                      1
